Citation Nr: 1023835	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  04-24 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a headache disability.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 
1975.  The record also reflects that he served in the Naval 
Reserve.

In January 2006, the Veteran, accompanied by his spouse, 
appeared at a hearing held before the below-signed Veterans 
Law Judge via videoconference.  A transcript of that hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has not filed, or indicated a desire to file, 
a claim of entitlement to service connection for a headache 
disorder.

2.  In March 2010, VA sent the Veteran a letter explaining 
that the claims file did not indicate that he ever filed a 
claim for service connection for a headache disability and 
that, although dismissal seemed appropriate, he would be 
provided 60 days from the date of the letter to respond 
before any action was taken.

3.  The Veteran did not respond to the letter.


CONCLUSION OF LAW

The Board does not have jurisdiction over the appeal for 
entitlement to service connection for a headache disability 
and, as such, the claim must be dismissed.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that a claim for 
disability benefits must be filed in the form prescribed by 
the Secretary of the Department of Veterans Affairs.  38 
C.F.R. § 3.151 (2009).  However, under Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999), any communication or action 
indicating a claimant's intent to apply for one or more VA 
benefits may be considered an informal claim.

An appeal consists of a timely filed written Notice of 
Disagreement to a particular rating decision, and, after a 
statement of the case (SOC) has been filed, a timely 
substantive appeal.  38 C.F.R. § 20.200 (2009).

The record reflects that the Veteran filed a May 2002 claim 
of entitlement to service connection for an "Agent Orange 
disability."  The RO denied entitlement to service 
connection for "residuals of Agent Orange exposure" in 
rating decisions dated August and October 2002.

In June 2003, the Veteran filed a second claim of entitlement 
to service connection for "residuals of Agent Orange" and, 
in September 2003, filed a letter stating that he disagreed 
with the decisions denying that entitlement.

In January 2004, in support of the claim for residuals of 
Agent Orange exposure, the Veteran submitted a letter from 
the Memphis, VA Medical Center (VAMC) stating that he had 
received an examination that indicated he was exposed to 
Agent Orange, which caused peripheral neuropathy.  The letter 
also stated that he discussed a history of headaches with the 
examiner.  

The RO issued a May 2004 SOC confirming denial of entitlement 
to service connection for residuals of Agent Orange and the 
Veteran submitted a substantive appeal in June 2004.  VA 
issued a September 2004 letter, informing him of the evidence 
required to substantiate his claim.  The September 2004 
letter characterized his claim as entitlement to service 
connection for peripheral neuropathy (which, per the January 
2004 letter from the Memphis VAMC, was diagnosed as a result 
of Agent Orange).  However, the Veteran did not submit 
additional medical evidence and the claim was denied again in 
September 2004.

In October and November 2004, the Veteran submitted 
additional claims of entitlement to service connection for 
residuals of Agent Orange.  In response, the RO issued 
February and August 2005 supplemental statements of the case 
confirming the denial of service connection for residuals of 
Agent Orange.  

In January 2006, the Veteran appeared at a videoconference 
hearing on his claim, which was described as entitlement to 
service connection for Agent Orange exposure.  The Board 
remanded that claim in September 2006, conceding that the 
Veteran had been exposed to Agent Orange while in service and 
requesting an examination to determine if any of his 
currently diagnosed health conditions were related to that 
exposure.  The remand instructed that the examining physician 
should refer to the prior diagnoses of record, to 
specifically include peripheral neuropathy, skin disorder, 
and headaches.

The Veteran submitted additional claims of entitlement to 
service connection for residuals of Agent Orange in November 
2006 and July 2007.  He was afforded another VA examination 
in March 2008 and the examiner opined that he did not have a 
skin disorder or peripheral neuropathy due to exposure to 
Agent Orange.

In April and August 2008, the Board issued decisions 
informing the Veteran that his claim of entitlement to 
service connection for "residuals of Agent Orange" was 
subject to a stay pursuant to the U.S. Court of Appeals for 
Veterans Claims' decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006) (regarding the type of Vietnam service necessary 
for a Veteran to qualify for the presumption of exposure to 
Agent Orange).  The stay was lifted in January 2009.

In December 2008, the Veteran filed to reopen a claim of 
entitlement to service connection for peripheral neuropathy 
due to presumptive exposure to Agent Orange.  In April 2009 
the Board issued a post-stay decision denying the claim of 
entitlement to service connection for peripheral neuropathy, 
but granting service connection for a skin disorder (not 
attributed to Agent Orange exposure).  The Board remanded a 
claim for service connection for headaches on the basis that 
the March 2008 examiner did not address this issue.

The Veteran was afforded a second VA examination in September 
2009 (the examiner stated that he had headaches of the 
tension type, but did not attribute that disorder to Agent 
Orange exposure) and, in November 2009, the AMC issued a 
supplemental SOC confirming denial of entitlement to service 
connection for headaches.

Although the Board decision of September 2006 requested that 
a VA examiner address a claim for headaches, and the Board 
remanded this claim in April 2009, the procedural history 
described above reflects that the Veteran never filed a claim 
for service connection for headaches or communicated any 
intention to file a separate claim for that condition.  
Further, the Veteran has not submitted an NOD or a 
substantive appeal for that specific issue.  As such, under 
38 C.F.R. § 20.200, the Board does not have jurisdiction to 
address a claim of entitlement to service connection for 
headaches.

As there remain no allegations of errors of fact or law for 
appellate consideration and the Board does not have 
jurisdiction to review the claim, it must be dismissed.  38 
U.S.C.A. § 7105 (West 2002).  


ORDER

The appeal of entitlement to service connection for a 
headache disability is dismissed.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


